DETAILED ACTION
	Applicant’s response of December 30, 2021 has been fully considered.  Claims 1, 2, and 4 are amended, claims 8-20 are cancelled, and claims 21-33 are added.  Claims 1-7 and 21-33 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 21-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the structure of a tire, does not reasonably provide enablement for the composition of the noise damper, the damping rubber body, or the tread portion of the tire.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Regarding claims 1, 21, 22, 27, 30, and 31, this claim is directed to a tire comprising a noise damper made of a porous material including a foamed synthetic resin and possessing a ratio (E2/E1) between breaking energy E2 of the noise damper after thermal aging performed by leaving the noise damper for 1000 hours under an environment of 80° C and breaking energy E1 of the noise damper before the thermal aging of 0.7 or more.  First, the compositional makeup of the noise damper is very broad.  It can be made of any foamed synthetic resin1.  Applicant argues that the “ratio of breaking energy (E2/E1) can be easily set by adjusting a compounding amount of a synthetic resin in the porous material constituting the noise damper.”  However, no amount is claimed so one of ordinary skill in the art would not know how much foamed synthetic resin is needed to achieve this property.  Additionally, adjusting the amount of any synthetic resin will result in this property?  Further, as stated by the applicant, the breaking energy of the noise damper does depend on its compositional makeup (resin and amount), which as claimed, can be almost anything.  There is no way for one of ordinary skill in the art to know if a prior art noise damper meets this limitation without first constructing it, and then testing it for this precise property.  This is a high level of undue experimentation.  There are no examples in the instant specification providing guidance on the components of the noise damper composition.  There is one paragraph in the instant specification discussing the porous material and it is also very vague (¶32 of PG-PUB).  It is the composition of the noise damper which gives rise to the claimed properties and therefore it is the composition which must be claimed in order to provide one of ordinary skill in the art with guidance on how these properties are obtained.  The composition of this article, with specifically the component and amount thereof which gives rise to this property, needs to be positively claimed.  Further, due to this uncertainty, this claim, and ultimately its dependent claims, cannot be searched on the merits.
Regarding claims 2 and 3, these claims also recite properties which correspond the composition of the noise damper.  Everything that has been set forth above with respect to claim 1 additionally applies to these claims as well.
Regarding claims 4, 23-26, 29 and 33, these claims only sets forth the structure of the tire itself.  This is fine.  However, the claims depend from claim 1 and therefore possess the problems thereof.
Regarding claims 5 and 32, these claims are directed to a ratio between hardness H1 of a damping rubber body and a hardness H2 of a tread rubber arranged in the tread portion being in a range of from 0.5 to 1.0, wherein the hardness H2 is in a range of from 55 degrees to 75 degrees.  Again, hardness is a property that is dependent upon the compositional makeup of the damping rubber body and the tread.  There is absolutely nothing claimed regarding the compositional makeup thereof.  One of ordinary skill in the art would not have the faintest idea on how to construct these articles to arrive at a hardness which will meet this limitation.  Which rubbers should be used, in what proportions, which fillers, in what proportions, any specific additives which should or should not be added?  Again, the undue experimentation is great.  In Working Example A, one composition for the tread is provided along with one composition for the damping rubber body.  However, these compositions are not claimed and the Office is forbidden from importing specific limitations from the written description into the claims.  Additionally, one example of each article does not meet the breadth of the claimed property (a hardness ratio of 0.5 to 1).  As stated above, the composition of this article, with specifically the components and amounts thereof which gives rise to this property, need to be positively claimed.  Further, due to this uncertainty and breadth, these claims cannot be searched on the merits.
Regarding claim 6, the loss tangent of the tread rubber is a property which is dependent upon its composition.  The remarks above with respect to claim 5 apply here as well.
Regarding claim 7, while these claims do specifically claim the carbon black, silica, and sulfur present within the tread rubber and how their content relates to each other, the problem above still exists since these claims are ultimately dependent from claim 1.

Response to Arguments
Applicant's arguments filed December 30, 2021 have been fully considered but they are not persuasive.
Applicant contends that by amending the independent claim to include that the porous material includes a foamed synthetic resin that the scope of enablement rejection has been overcome.  Applicant states that the “ratio of breaking energy (E2/E1) can be easily set by adjusting a compounding amount of a synthetic resin in the porous material constituting the noise damper.”  However, no amount is claimed.  Additionally, since no amount is claimed, one of ordinary skill in the art would have no idea on where to start “adjusting” the amount of the resin.  The position of the Office on this issue is clearly set forth above in the rejection.  Applicant’s amendment nor argument is persuasive to overcome the rejection of record.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
    

    
        1 On a different note, it is not clear whether the instant specification has full support for the broad limitation of “foamed synthetic resin.”